Citation Nr: 1814843	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2018, the Veteran appeared via videoconference equipment and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include anxiety and depression, on a direct basis and under the theory of aggravation of a preexisting disorder.  During his hearing before the Board, the Veteran testified that he had depression prior to service and that his experiences in Vietnam aggravated his condition.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

To establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For compensation purposes, a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease preexisted and was not aggravated by such service.  38 U.S.C. §1111 (2012); 38 C.F.R. §3.306(b) (2017).

To rebut the presumption of sound condition under 38 U.S.C. §1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable is a high standard and means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

During his hearing before the Board, the Veteran testified that while he was in Vietnam on a mission transporting arms, he was in a position where he feared for his life.  See Transcript, 6-7.  He stated that he was told to be combat ready because the ship could have come under attack.  He indicated that he received a commendation letter for this experience, which is in the claims file.  He also stated that he saw fellow soldiers assault a child but that he stepped in to save the child.  He testified that as a result of his experiences, he had anxiety and depression during service.  Id. at 15.  The Veteran also indicated that he had depression prior to service.

While the Veteran was afforded an examination in November 2016, the examiner did not discuss whether the Veteran had a preexisting disorder.  Therefore,  the RO should schedule another VA examination to determine the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the claim.  The examiner should indicate whether the Veteran has an acquired psychiatric disorder that is related to service.  Given the Veteran's testimony, the examiner should also opine whether the Veteran clearly and unmistakably (undebatably) had an acquired psychiatric disorder prior to service and if so, whether the disorder was clearly and unmistakably not aggravated by service or whether any increase in the disability was "due to the natural progression" of the condition.

During his hearing, the Veteran testified that he has been treated by private provider, Dr. R.E.H., since 2004.  Treatment records from Dr. R.E.H. have not been obtained.  The Veteran also stated that he was treated at the University of Illinois and treated by other private practitioners prior to 2004.  Id. at 21, 24-25.  Records from these private providers have not been obtained.  Therefore, on remand, the RO should ask the Veteran to identify all private providers, and for each one, to complete and return the appropriate authorization and release forms for VA to attempt to obtain treatment records for review.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Ask the Veteran to provide an authorization and release form for Dr. R.E.H. and for any other private provider whom has treated his acquired psychiatric disorders, to include from  the University of Illinois.  Upon receipt of the completed forms, attempt to obtain records from these providers.  Document in the claims file all attempts to obtain records, and if records cannot be obtained, notify the Veteran and inform him that he may submit the records on his behalf.

3. Thereafter, schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder, to include depression and generalized anxiety disorder.  The examiner must be provided access to the claims file and indicate review of the file in the examination report.  All necessary testing must be completed.

For any acquired psychiatric disorder diagnosed during the pendency of the claim, to include depression and anxiety, the examiner should address the following:

(a) Offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran suffered from a psychiatric disorder prior to service entrance.  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

(b) If (a) is answered yes, offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's preexisting psychiatric disorder was not aggravated by service (i.e., did not undergo an increase in severity or, if so, any such increase was due to the natural progression of the condition).  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

(c) If either (a) or (b) is answered no, presuming the Veteran sound at service entrance, offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that any current psychiatric disorder had its onset or is otherwise etiologically related to his period of active service.

In offering this opinion, the examiner must accept as credible the Veteran's account of the circumstances of his service in Vietnam.  The examiner is reminded that a negative opinion may not be based solely on a lack of documented treatment or diagnosis during service or within any applicable presumptive period. 

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.  The examiner should address the Veteran's lay statements, the November 2016 VA Compensation and Pension examination findings, and the April 2016 letter from Dr. R.E.H.  

4. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




